Case 6:20-cv-07039-FPG Document 8 Filed 01/21/21 Page 1 of 2

3199 Walworth Road
Walworth, NY 14568
January 17, 2021

 

RE: Case: # 6:20-cv-07039-FPG

United States District Court of Western New York
100 State Street
Rochester, NY 14614

For the record, the Plaintiff, Carrie M. Leo, a self-represented litigant, have been severely prejudiced by
retaliation from the New York State Department of Environmental Conservation and the USDA by
consistent "back-seat" involvement with several cases | have pending in and outside of New York State.

Upon being served recently for two cases pending in New York State Supreme Court, there was another
wave of reaction | found odd coming from the attorneys and judges in all of the cases pending. Sucha
reaction occurred around the same time and only days after the state was served with service for two
petitions now pending in New York State Supreme Court. This has happened numerous times in the past
as well.

communications and passing around documents containing false, derogatory information pertaining to
me. Unfortunately, some of the judges oblige since the staff are from government agencies. However,
such actions have resulted in the deprivation of my rights, especially those of due process and personal
property. It is clear to me both agencies are trying to railroad me out of the legal system as if secreting
away my property and falsifying documentation to hide the location of my property throughout the states
of Texas and now Oklahoma wasn't enough misconduct already.

| implore the two government agencies involved in this suit to cease contacting anyone in the other cases

and making attempts to influence the judges and other attorneys. Such a personal vendetta against me
has been occurring for years and needs to stop.

The defendants in this case have not been served yet since | would first like to amend the complaint
before doing so.

   

— —

CarrieV-k&6’ Plaintiff
Case 6:20-cv-07039-FPG Document 8 Filed 01/21/21 Page 2 of 2

 

 

 

-— _ SS ee = — = —. eee ey
Carrie M, Leo . . ae
3199.Walworth Road ROCHESTER NY 4
W. .
alworth, NY 14568 19 JAN 2022 PM1L =~

United States District Court
100 State Street
Rochester, NY 14614

i4G14-iseaqs Vaepbel] ADfeey AFR Hpoefap eg TPP ppegglapelefsf ype
